Citation Nr: 1507457	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for patellofemoral joint degenerative changes of the left knee (previously evaluated as lateral subluxation/dislocation, left patella, recurrent, postoperative tibial tubercle osteotomy with scar).  

2.  Entitlement to a rating higher than 10 percent for the lateral subluxation/dislocation, left patella, recurrent, postoperative tibial tubercle osteotomy with scar.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served in the Army National Guard from September 1990 to August 1994, including during periods of active duty for training (ACDUTRA) from November 1990 to May 1991 and in July 1994.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) confirmed and continued the 10 percent evaluation assigned lateral subluxation/dislocation, left patella, recurrent, postoperative tibial tubercle osteotomy with scar.  

In a supplement statement of the case (SSOC) more recently issued in May 2013, however, the RO recharacterized the left knee disability as involving patellofemoral joint degenerative changes, but nonetheless continued the 10 percent evaluation assigned that portion of the disability, while also however granting a separate 10 percent evaluation for the lateral subluxation/dislocation, left patella, recurrent, postoperative tibial tubercle osteotomy with scar, effective from May 2, 2013.

In June 2013, the Veteran submitted a written statement indicating that he wanted to continue with his original appeal (now recharacterized), but also indicating that that appeal involved subluxation/dislocation of his left patella (now separately rated).  

Based on this statement, the Board has included both the continuance of the original 10 percent evaluation and the assignment of the separate 10 percent evaluation as issues on appeal.

In September 2013, the Veteran and his wife testified in support of this appeal during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  During this hearing, the Veteran testified that his left knee disability precludes him from working, see transcript at pages 5, 9, thereby raising a derivative claim of entitlement to a TDIU as a component of his increased-rating claims already on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Also during the hearing, the Veteran expressed his disagreement with the RO's May 2013 action assigning a May 2013 effective date for the separate 10 percent evaluation for the lateral subluxation/dislocation, left patella, recurrent, postoperative tibial tubercle osteotomy with scar.  See transcript at page 4.  But this is a separate issue from the rating assigned for this disability, so he needs to file this additional claim with the Agency of Original Jurisdiction (AOJ) to have it addressed.

During the course of this appeal, the Veteran requested an additional hearing before a local Decision Review Officer (DRO) at the RO.  By letter dated in December 2009, the RO acknowledged that request and informed the Veteran of the date of the hearing.  According to a January 2010 rating decision, thereafter, he contacted the RO, indicated that he could not make it to that hearing, and furthermore did not request that it be rescheduled.  The Board thus deems this other hearing request withdrawn.

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.

But rather than immediately deciding, the Board is remanding these claims to the AOJ since they require further development.  

In a written statement dated in April 2013, the Veteran raised still additional claims for review, including regarding petitions to reopen previously-denied claims of entitlement to service connection for a right knee scar and back, hip and ankle disorders.  The Board therefore is referring these other claims to the AOJ for appropriate action.  


REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, these claims, but this development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration. 

First, there is some question of record regarding whether the increased evaluation claims on appeal have been properly characterized as shown above and, before the Board can proceed, this matter must be resolved.  The RO has processed these claims as claims for increased evaluations, ensuing from an October 2010 rating decision continuing a 10 percent evaluation assigned the Veteran's left knee disability.  However, during the appeal, the Veteran made clear that he disagrees not only with the RO's October 2010 rating decision, but also with an earlier RO decision regarding this disability, specifically, a February 2010 rating decision decreasing a 40 percent evaluation assigned his left knee disability to 10 percent.  

Specifically, following the February 2010 rating decision reducing the left knee evaluation, in a statement dated September 2010, the Veteran requested reevaluation of his left knee condition on the basis that it had increased in severity since his last examination.  As the Veteran did not specifically dispute the rating reduction, the RO considered this statement a new claim for an increase, rather than written disagreement with the reduction.  

By rating decision dated October 2010, the RO decided the new claim for an increase and, after receiving notification of that decision, the Veteran filed a notice of disagreement (NOD) with the "decrease [in] my SC disability rating from 40% to 10%."  Given the Veteran's intent, the RO must determine whether the February  2010 rating decision reducing the evaluation assigned the Veteran's left knee disability has been properly perfected for appellate review, including by evaluating whether the Veteran's September 2010 written statement can be construed as an NOD with that reduction.  To date, VA has not properly developed any such claim, including by providing the Veteran the law and regulations pertinent thereto.  

Second, VA assisted the Veteran during the course of this appeal, including by affording him VA examinations.  However, the reports of these examinations are inadequate to decide these claims.  They do not take into account all pertinent evidence of record, including multiple medical documents supporting the Veteran's assertions regarding the severity of his left knee symptoms.  

The record actually conflicts with regard to this matter.  It also conflicts with regard to the question of whether these symptoms are affecting other joints in the Veteran's body, including his right knee, back, hips and ankles.  According to VA examiners, the left knee symptoms are only minimally impairing and not causing any secondary joint problems.  According to private medical professionals, they are so severe they are aggravating other joint conditions and, together with those other conditions, rendering the Veteran unable to work.  See August 2011 prescription form from Roseau Medical Clinic, November 2001 letter from J. V. Lundbohm, D.C., an October 2008 letter from R. Brummer, M.D., an October 2008 letter from a VA nurse practitioner, and a December 2009 written opinion of K. Belville, D.O.  Another VA examination is needed to reconcile this conflicting evidence.   

Third, as noted in the Introduction section of this decision, the Veteran has raised a claim for a TDIU as a component of the claims for increased evaluations for his left knee disabilities.  The RO has not yet considered this claim in the first instance.  To do so, however, the RO must first take appropriate action in response to the claims the Board referred above as they are inextricably intertwined with the claims already on appeal.  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Review the claims file and determine whether the Veteran properly perfected an appeal of the RO's February 2010 rating decision reducing his 40 percent evaluation for a left knee disability to 10 percent.  

a.  If so, include that matter as a question on appeal and develop it to the extent necessary, including by providing the Veteran all law and regulations applicable thereto.   

b.  If not, inform the Veteran of the reasons for which any appeal of the rating reduction is not proper and provide him an opportunity to respond, including by appealing the determination. 

2.  Afford the Veteran a VA joints examination by an orthopedist.  Transfer the claims file to the examiner for an opinion on the severity of the Veteran's left knee symptoms.  Ask him or her to follow the instructions below.

a.  Review all evidence of record, both in the physical claims file and on Virtual VA and VBMS, including the August 2011 prescription form from Roseau Medical Clinic, the November 2001 letter from J. V. Lundbohm, D.C., the October 2008 letter from R. Brummer, M.D., the October 2008 letter from a VA nurse practitioner, and the December 2009 written opinion of K. Belville, D.O.  

b.  Indicate in writing in the record that the review included all pertinent evidence.
c.  Record the Veteran's history of left knee, right knee, back, hip and ankle symptoms and any flare-ups of left knee symptoms.

d.  Offer an opinion regarding whether and to what extent the Veteran's left knee symptoms are aggravating his right knee, back, hip and/or ankle conditions.  

e.  Explain any disagreement with the opinions of record on this matter.   

f.  Describe any recurrent subluxation or lateral instability of the left knee as slight, moderate, or severe.   

g.  If the Veteran reports flare-ups of left knee symptoms, indicate to what extent (in terms of degrees) his left knee motion is additionally impeded during such flare-ups.  

h.  Considering the severity of the Veteran's left knee symptoms in conjunction with any associated symptoms of other joints, offer an opinion as to whether these symptoms markedly interfere with the Veteran's employability.

i.  Also offer an opinion as to whether these symptoms render the Veteran unable to secure or sustain employment.  


j.  Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

k.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2. 

4.  Then, and after considering the referred claims noted above in the Introduction section of this decision, readjudicate all claims properly prepared for appellate review, including, if applicable, claims for a TDIU and restoration of the 40 percent evaluation assigned the Veteran's left knee disability.  If any claim continues to be denied, send the Veteran and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




